                        Case 2:18-cv-02389-MCE-JDP Document 57 Filed 08/13/21 Page 1 of 2


                    1 WILKE FLEURY LLP
                      DANIEL J. FOSTER (SBN 238012)
                    2 dfoster@wilkefleury.com
                      400 Capitol Mall, Twenty-Second Floor
                    3 Sacramento, California 95814
                      Telephone:   (916) 441-2430
                    4 Facsimile:   (916) 442-6664
                    5 CARMAN, CALLAHAN & INGHAM, LLP.
                      JAMES M. CARMAN (ADMITTED PRO HAC VICE)
                    6 jim@carmanlawteam.com
                      266 Main Street
                    7 Farmingdale, New York 11735
                      Telephone: (516) 249-3450
                    8 Facsimile: (516) 843-6390
                    9 Attorneys for Plaintiff AFC Realty Capital, Inc.
                 10
                                                        UNITED STATES DISTRICT COURT
                 11
                                        EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                 12
                 13
                       AFC REALTY CAPITAL, INC.,                             Case No. 2:18-cv-02389-MCE-EFB
                 14
                                          Plaintiff,                         ORDER EXTENDING THE TIME FOR
                 15                                                          PLAINTIFF TO OPPOSE DEFENDANTS’
                                   v.                                        MOTION FOR SUMMARY JUDGMENT
                 16
                    SUNDEEP S. DALE; ROHIT RANCHHOD;                         Judge:    Hon. Morrison C. England, Jr.
                 17 DALE INVESTMENTS, LLC; SUNDEEP                           Date:     August 12, 2021
                    DALE,   LLC;    CALIFORNIA  FRUIT                        Time:     2:00 p.m.
                 18 BUILDING,    LLC     and AMERICAN                        Dept.:    7
                    HOSPITALITY SERVICES, INC.,
                 19
                               Defendants.
                 20
                 21
                 22                Having reviewed Plaintiff AFC REALTY CAPITAL, INC. request for an order extending

                 23 the time for it to oppose the Motion for Summary Judgment filed by Defendants SUNDEEP S.
                 24 DALE; ROHIT RANCHHOD; DALE INVESTMENTS, LLC; SUNDEEP DALE, LLC;
                 25 CALIFORNIA FRUIT BUILDING, LLC and AMERICAN HOSPITALITY SERVICES, INC.
                 26 (collectively “Defendants”), and good cause appearing therefor, IT IS HEREBY ORDERED:
                 27
                                   Plaintiff’s opposition to Defendants’ Motion for Summary Judgment will be filed and served
                 28
W ILKE F LEURY LLP     2796623.1
 ATTORNEYS AT LAW
    SACRAMENTO
                        ORDER EXTENDING THE TIME FOR PLAINTIFF TO OPPOSE DEFENDANTS’ MOTION FOR SUMMARY
                                                           JUDGMENT
                        Case 2:18-cv-02389-MCE-JDP Document 57 Filed 08/13/21 Page 2 of 2


                    1 not later than Friday, September 3, 2021.
                    2               The Defendants’ reply to Plaintiff’s opposition will be filed and served no later than Monday,
                    3 September 13, 2021.
                    4               IT IS SO ORDERED.
                    5 Dated: August 12, 2021
                    6
                    7
                    8
                    9
                 10
                 11

                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
W ILKE F LEURY LLP      2796623.1                                            -2-
 ATTORNEYS AT LAW
    SACRAMENTO
                        [PROPOSED] ORDER EXTENDING THE TIME FOR PLAINTIFF TO OPPOSE DEFENDANTS’ MOTION FOR
                                                       SUMMARY JUDGMENT
